 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10

11   SIGRID R. WILLIAMS, on behalf of herself,          Case No. 4:18-cs-00884-JSW
     all others similarly situated,
12                                                      [PROPOSED] ORDER GRANTING
                    Plaintiff,                          JOINT STIPULATION TO DISMISS
13                                                      DEFENDANTS NICHOLS DEMOS,
              vs.                                       INC., NICHOLS & ASSOCIATES,
14                                                      INC., AND FLAIR EVENT MODELS,
     NICHOLS DEMOS, INC., an Oregon                     INC. PURSUANT TO FEDERAL RULE
15   corporation; NICHOLS & ASSOCIATES,                 OF CIVIL PROCEDURE 41
     INC., an Oregon corporation; FLAIR EVENT
16   MODELS, INC., an Oregon corporation;               Judge:       Hon. Jeffrey S. White
     COSTCO WHOLESALE CORPORATION, a                    Courtroom:   5
17   Washington corporation; and DOES 1 through
     50, inclusive,
18
                    Defendants.
19

20

21

22

23

24

25

26

27

28

     Case No. 4:18-cs-00884-JSW                   -1-            [PROPOSED] ORDER GRANTING JOINT
                                                               STIPULATION TO DISMISS DEFENDANTS
     88665979.1
 1                                         [PROPOSED] ORDER

 2                                                ORDER

 3            Pursuant to the parties’ Stipulation Granting Joint Stipulation To Dismiss Defendants

 4   Nichols Demos, Inc., Nichols & Associates, Inc., And Flair Event Models, Inc. Pursuant To

 5   Federal Rule Of Civil Procedure 41, and good cause appearing therefore, IT IS HEREBY

 6   ORDERED THAT Defendants Nichols Demos, Inc., Nichols & Associates, Inc. and Flair Event

 7   Models, Inc. are dismissed from this action without prejudice.

 8            IT IS SO ORDERED.

 9

10   DATED: __________________
             December 20, 2018


11

12                                                          ____________________________________
                                                                 Hon. Jeffrey S. White
13
                                                            United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No. 4:18-cs-00884-JSW                       -2-            [PROPOSED] ORDER GRANTING JOINT
                                                                   STIPULATION TO DISMISS DEFENDANTS
     88665979.1
